Exhibit 10.4




AGREEMENT RE DISTRIBUTIONS




THIS AGREEMENT REGARDING DISTRIBUTIONS is made and entered into this 28th day of
February, 2015, among Kaufman, Rossin & Co., a Florida professional association
with offices at 2699 South Bayshore Drive, Miami, Florida 33133, (“Accounting
Firm”), Infinite Conferencing Partners, LLC, a Florida limited liability company
with offices at 1291 South West 29th Avenue, Pompano Beach, Florida 33069 (the
“Company”) and Infinite Conferencing, Inc., a Florida corporation with offices
at 100 Morris Avenue, Suite 302, Springfield, New Jersey 07081 (“ICI”).

RECITALS

A.

The Accounting Firm and the Company are parties to that certain Agreement for
Professional Engagement dated of even date herewith (the “Engagement
Agreement”);

B.

ICI and the Company are parties to that certain Management Services Agreement
dated of even date herewith, attached hereto as Exhibit A (the “Management
Services Agreement”); and

C.

Both the Management Services Agreement and the Engagement Agreement provide for
the Accounting Firm to account for revenues with respect to the Company’s
operations in a Segregated Account, as such terms is defined in the Management
Services Agreement and pay from such revenues amounts owed to the owners of the
Company and to ICI.

NOW THEREFORE, in consideration of the mutual covenants herein contained and the
foregoing recitals, which are hereby made part of this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.     Collection of Revenues.  The parties hereto agree that all the revenues
of the Company shall be collected into the Segregated Account (as defined in the
Management Services Agreement) in accordance with the terms of the Management
Services Agreement until it terminates (and thereafter in accordance with
instructions from the Company).  Notwithstanding the foregoing, those
obligations under the Management Services Agreement which survive the
termination thereof shall remain in full force and effect.  

2.     Distributions.  The Accounting Firm shall distribute the funds held in
the Segregated Account to ICI and the Company’s members in accordance with the
terms of the Management Services Agreement until it terminates (and thereafter
in accordance with instructions from the Company). Notwithstanding the
foregoing, those obligations under the Management Services Agreement which
survive the termination thereof shall remain in full force and effect.
 Notwithstanding the foregoing, the Accounting Firm has the right to deduct its
fees, which fees may not be changed without the consent of the parties hereto,
pursuant to the Engagement Agreement and to distribute any and all legal fees or
other relevant expenses, as agreed upon among the parties hereto.


1

--------------------------------------------------------------------------------







3.     Strict Compliance with Management Services Agreement.  Except as set
forth in Section 2 hereof, the Accounting Firm shall not distribute any funds
held in the Segregated Account other than in accordance with the Management
Services Agreement, except upon joint written instructions executed by both ICI
and the Company.

4.     Amendments.  No amendment or modifications of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
all parties hereto.  


































[Signature Page to Follow]


2


--------------------------------------------------------------------------------







IN WITNESS HEREOF, the parties have executed this Agreement as of the day and
year above written.




 

 

“Accounting Firm”

 

 

 

 

 

Kaufman, Rossin & Co., a Florida professional association

 

 

 

 

 

By: /s/ Blain Heckaman

 

 

Name: Blain Heckaman

 

 

Title: Managing Principal

 

 

 

 

 

“Company”

 

 

 

 

 

Infinite Conferencing Partners, LLC, a Florida limited liability company

 

 

 

 

 

By: /s/ Jeffrey Miller

 

 

Name: Jeffrey Miller

 

 

Title: Managing Partner

 

 

 

 

 

“ICI”

 

 

 

 

 

Infinite Conferencing, Inc., a Florida corporation

 

 

 

 

 

By: /s/ Randy S. Selman

 

 

Name: Randy S. Selman

 

 

Title: Chief Executive Officer








3




--------------------------------------------------------------------------------




EXHIBIT A

MANAGEMENT SERVICES AGREEMENT




[Confidential information redacted]








4


